DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,129,610. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,129,610 omits the explicitly recited step found in the outstanding application of initially generating the look up table.
Outstanding application 17/013,371 claim 1
U.S. Patent No. 10,129,610 claim 1
An apparatus to monitor media, the apparatus comprising:
An apparatus to monitor media, the apparatus
comprising:
first means for performing a first mapping of a first media identifier and a first timestamp to a second media identifier in a look-up table, the first media identifier and the first timestamp based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server, the second 

means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, the media monitoring information obtained from the server in response to an access of the media by a media device, the third media identifier to identify at least one of the media accessed by the media device or the source of the media;
…the second media identifier and the second timestamp based on an audience measurement entity (AME) media analyzer obtaining the media before the media device accessed the media, the second timestamp generated by the AME media analyzer, the second timestamp corresponding to the portion of the media;
second means for performing a second mapping of the third media identifier and the second timestamp to the first media identifier and the first timestamp in the look-up table based on the third media identifier corresponding to the second media identifier; and
…map the first media identifier and the first timestamp to a second media identifier and a second timestamp in a look-up table,
means for crediting access of the media to the media device based on the second mapping.
…credit the presentation of the media to the media device based on the mapping;


Regarding claim 2. The apparatus of claim 1, wherein the server is associated with a content publisher and the second media identifier is a publisher asset identifier that identifies the content publisher (see claim 2 of U.S. Patent No. 10,129,610).



Regarding claim 4. The apparatus of claim 3, wherein the first media identifier and the third media identifier are codes or watermarks (see U.S. Patent No. 10,129,610, claim 3).

Regarding claim 5. The apparatus of claim 1, wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non- detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,129,610, claim 4, wherein a code, signature, or watermark is extracted).

Regarding claim 6. The apparatus of claim 1, wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring
Information, the means for validating to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring information in response to a determination that at least a first portion of the first media monitoring information does not match at least a second portion of the second media monitoring information (see U.S. Patent No. 10,129,610, claim 6, “opt-out device”).

Regarding claims 8-13 and 15-21, said claims recite a non-transitory computer readable storage medium and method which recite the same limitations found in claims 1-6 addressed above.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,771,861. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,771,864 omits the explicitly recited step found in the outstanding application of initially generating the look up table.
Outstanding application 17/013,371 claim 1
U.S. Patent No. 10,771,864 claim 1
An apparatus to monitor media, the apparatus comprising:
An apparatus to monitor media, the apparatus
comprising:
first means for performing a first mapping of a first media identifier and a first timestamp to a second media identifier in a look-up table, the first media identifier and the first timestamp based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server, the second media identifier to identify at least one of the media or a source of the media;
a media identifier to: determine a first media
identifier and a first timestamp based on media
monitoring information obtained from a content
publisher,
means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, the media monitoring information obtained from 

second means for performing a second mapping of the third media identifier and the second timestamp to the first media identifier and the first timestamp in the look-up table based on the third media identifier corresponding to the second media identifier; and
…map the first media identifier and the first timestamp to a second media identifier and a second timestamp in a look-up table…
means for crediting access of the media to the media device based on the second mapping.
and credit the presentation of the media to the media device based on the mapping


Regarding claim 2. The apparatus of claim 1, wherein the server is associated with a content publisher and the second media identifier is a publisher asset identifier that identifies the content publisher (see claim 2 of U.S. Patent No. 10,771,864).

Regarding claim 3. The apparatus of claim 1, wherein the means for determining is to: detect metadata in a portion of the media; decode the metadata to generate the first media identifier in response to detection of the metadata; compare the first media identifier to the third media identifier; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,771,864 claim 3, wherein the comparison are of a portion of the media.)



Regarding claim 5. The apparatus of claim 1, wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non- detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,771,864, claim 5, wherein a code, signature, or watermark is extracted).

Regarding claim 6. The apparatus of claim 1, wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring information, the means for validating to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring information in response to a determination that at least a first portion of the first media monitoring information does not match at least a second portion of the second media monitoring information (see U.S. Patent No. 10,771,864, claim6, “opt-out device”). 

Regarding claim 7. The apparatus of claim 6, wherein the means for validating is to: compare a first media presentation session duration and a second media presentation session duration, the first media presentation session duration based on the first media monitoring information, the second media presentation session duration based on the second media monitoring information; and compare the first media identifier to the second media identifier, the second media identifier based on the second media monitoring information (see U.S. Patent No. 10,771,864 claim 7). 

Regarding claims 8-21, said claims recite a non-transitory computer readable storage medium and method which recite the same limitations found in claims 1-7 addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (9,756,094) [Lewis] in view of Holtan (10,672,035).
Regarding claims 1, 8, and 15, Lewis discloses an apparatus to monitor media, the apparatus comprising:
first means for performing a first mapping of a first media identifier to a second media identifier in a look-up table, the first media identifier based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server (URL identifying content is associated with a tag identifying the server sharing the URL, col. 16 line 15 - col. 17 line 3)).

In an analogous art, Holtan teaches tracking access of content by devices by associating timestamps with identifiers (col. 10 lines 18-51) and associating identifiers with both content accessed and the party accessing the content (associate a user ID with the URL accessed and corresponding timestamp, col. 15 lines 36-61), for the benefit of tracking user activity (col. 1 liens 45-60).
It would have been obvious at the time to a person of ordinary skill in the art to modify the apparatus of Lewis to include the first media identifier is associated with a first timestamp, means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, the media monitoring information obtained from the server in response to an access of the media by a media device, the third media identifier to identify the media accessed by the media device; second means for performing a second mapping of the third media identifier and the second timestamp to the first media identifier and the first timestamp in the look-up table; and means for crediting access of the media to the media device based on the second mapping, as suggested by Holtan, for the benefit of tracking user activity (as Holtan improves upon Lewis’ disclosure of tracking the 

Regarding claims 2, 9, and 16, Lewis and Holtan disclose the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the server is associated with a content publisher and the second media identifier is a publisher asset identifier that identifies the content publisher (source tag, Lewis col. 16 lines 54-65).

Regarding claims 3, 10, and 17, Lewis and Holtan disclose the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the means for determining is to: detect metadata in a portion of the media; decode the metadata to generate the first media identifier in response to a detection of the metadata; compare the first media identifier to the third media identifier; and identify the portion of the media based on the comparison (media identifier is a URL, Lewis col. 10 lines 28-30).

Regarding claims 4, 11, and 18, Lewis and Holtan disclose the apparatus, computer readable storage medium, and method of claims 3, 10, and 17, wherein the first media identifier and the third media identifier are codes or watermarks (media identifier is a URL, Lewis col. 10 lines 28-30).

Regarding claim 5, 12, and 19, Lewis and Holtan disclose the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, but fail to disclose wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non-detection of the 
Examiner takes official notice that the use of automated or default identification methods in the absence of explicit metadata was notoriously well known in the art at the time of effective filing, such as the use of hash codes to quickly identify content via the content’s own unique composition.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus, computer readable storage medium, and method of Lewis and Holtan to include the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non-detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison, for the benefit of providing some form of media identification for all accessed media, even media accessed which does not have recognizable metadata associated therewith.

Regarding claims 6, 13, and 20, Lewis and Holtan disclose the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, but fail to disclose wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring information, the means for validating to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring information in response to a determination that at least a first portion of the first media 
Examiner takes official notice that “opt-out” programs for recusing oneself from activity monitoring systems were notoriously well known in the art at the time of effective filing, proving the option of preserving privacy for those who wish it.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus, computer readable storage medium, and method of Lewis and Holtan to include wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring information, the means for validating to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring information in response to a determination that at least a first portion of the first media monitoring information does not match at least a second portion of the second media monitoring information, providing the option to those surveyed to opt-out from having their viewing activity monitored and preserving privacy.

Regarding claims 7, 14, and 21, Lewis discloses the apparatus, computer readable storage medium, and method of claims 6, 13, and 20, but fail to disclose wherein the means for validating is to: compare a first media presentation session duration and a second media presentation session duration, the first media presentation session duration based on the first media monitoring information, the second media presentation session duration based on the second media monitoring information; and compare the first media identifier to the second media identifier, the second media identifier based on the second media monitoring information.
Examiner takes official notice that know validation procedures implemented in means for monitoring content consumption include session duration comparison to determine whether a user actually viewed the content. Short viewing durations relative to the actual duration of content are often indicative of a lack of interest or “channel surfing” type behavior, and are often flagged as such rather than being considered a confirmed viewing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus, computer readable storage medium, and method of Lewis and Holtan to include wherein the means for validating is to: compare a first media presentation session duration and a second media presentation session duration, the first media presentation session duration based on the first media monitoring information, the second media presentation session duration based on the second media monitoring information; and compare the first media identifier to the second media identifier, the second media identifier based on the second media monitoring information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421